
	
		One Hundred Eleventh Congress of the United
		  States of America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. CON. RES. 42
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 6, 2009
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Providing for the acceptance of a statue of
		  Helen Keller, presented by the people of Alabama.
	
	
		Whereas
			 Helen Keller was born in Tuscumbia, Alabama on June 27, 1880, and at the age of
			 19 months lost her sight and hearing as a result of meningitis;
		Whereas
			 Helen was liberated from the “double dungeon of darkness and silence” by her
			 teacher, Anne Sullivan, when she discovered language and communication at the
			 water pump when she was 7 years old;
		Whereas
			 Helen enrolled in Radcliffe College in 1900 and graduated cum laude in 1904 to
			 become the first deaf and blind college graduate;
		Whereas
			 Helen's life served as a model for all people with disabilities in America and
			 worldwide;
		Whereas
			 Helen became recognized as one of Alabama's and America's best known figures
			 and became America's Goodwill Ambassador to the World;
		Whereas
			 Helen pioneered the concept of talking books for the
			 blind;
		Whereas
			 LIFE Magazine hailed Helen as one of the 100 most important Americans of
			 the 20th Century—a national treasure; and
		Whereas
			 Helen’s presence in the Capitol will become an even greater inspiration for
			 people with disabilities worldwide: Now, therefore, be it
		
	
		That—
		1.Acceptance of Helen Keller, from the people
			 of Alabama, for placement in the Capitol
			(a)In generalThe statue of Helen Keller, furnished by
			 the people of Alabama for placement in the Capitol, in accordance with section
			 1814 of the Revised Statutes of the United States (2 U.S.C. 2131), is accepted
			 in the name of the United States, and the thanks of Congress are tendered to
			 the people of Alabama for providing this commemoration of one of Alabama's most
			 eminent personages.
			(b)Presentation ceremonyThe State of Alabama is authorized to use
			 the Rotunda of the Capitol on October 7, 2009, for a presentation ceremony for
			 the statue. The Architect of the Capitol and the Capitol Police Board shall
			 take such action as may be necessary with respect to physical preparations and
			 security for the ceremony.
			(c)Display in RotundaThe Architect of the Capitol shall provide
			 for the display of the statue accepted under this section in the Rotunda of the
			 Capitol for a period of not more than 6 months, after which period the statue
			 shall be displayed in the Capitol, in accordance with the procedures described
			 in section 311(e) of the Legislative Branch Appropriations Act, 2001 (2 U.S.C.
			 2132(e)).
			2.Transmittal to Governor of
			 AlabamaThe Secretary of the
			 Senate shall transmit an enrolled copy of this concurrent resolution to the
			 Governor of Alabama.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
